Citation Nr: 1216277	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected internal derangement of the right knee status post (s/p) arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period prior to December 1, 2007 (exclusive of the period from October 11, 2007 to November 30, 2007 when a temporary total evaluation was assigned for a period of convalescence).

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period from December 1, 2007 to December 22, 2009.

3.  Entitlement to an evaluation in excess of 40 percent for the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period beginning on December 23, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989 and from February 19, 1991 to February 27, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Veteran requested a hearing before a Veterans Law Judge (VLJ) in his August 2008 Substantive Appeal.  He was scheduled for such a hearing in November 2011, but he failed to report for that hearing and provided no explanation for his failure to report.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

While the case was undergoing development the RO assigned a separate 10 percent rating for right knee instability.  No disagreement with that action is of record and that issue is not before the Board.  The ratings discussed herein are for limitation of motion for periods as outlined, except of the period of temporary total convalescence rating, which also is not at issue.



FINDINGS OF FACT

1.  Prior to December 1, 2007, the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy had been productive of disability resulting in, at worse, range of motion from 5 degrees on extension to 115 degrees on flexion. 

2.  For the time period from December 1, 2007 to December 22, 2009, the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy had been productive of disability resulting in, at worse, range of motion from 20 degrees on extension to 80 degrees on flexion.

3.  For the time period beginning on December 23, 2009, the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy has been productive of disability resulting in, at worse, range of motion from 40 degrees on extension to 60 degrees on flexion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period prior to December 1, 2007 have not been met.  The criteria for a separate rating based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  The criteria for the assignment of an evaluation in excess of 30 percent for internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period from December 1, 2007 to December 22, 2009 have not been met.  The criteria for a separate rating based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

3.  The criteria for the assignment of an evaluation in excess of 40 percent for internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period beginning on December 23, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in January and July 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating for his right knee disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  However, the notice letters did not contain an explanation of the general rating criteria relevant to his knee disability.

A post-rating letter dated in June 2008 set forth applicable criteria for higher ratings for the right knee disability.  After issuance of the June 2008 letter, and opportunity for the Veteran to respond, the July 2008 Statement of the Case (SOC) and September 2011 Supplemental SOC (SSOC) reflect readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).
 
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The RO evaluated the Veteran's right knee disability under DC 5261, the criteria for evaluating limitation of extension.  The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Factual Background 

In the appealed rating decision, the RO denied a compensable evaluation for the right knee disability.  In a July 2008 rating decision, the RO assigned a temporary total evaluation for the right knee disability, effective from October 11, 2007 to November 30, 2007.  The RO also increased the evaluation for the right knee to 30 percent, effective July 9, 2008.  

In an August 2010 rating decision, the RO increased the evaluation for the right knee to 10 percent effective November 13, 2006; to 30 percent effective December 1, 2007; and, to 40 percent effective December 23, 2009.  These increases during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claims for increased evaluations for the right knee disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

VA treatment records document the Veteran's reported complaints and treatment for his knee disabilities.  In a January 2007 VA treatment record, the Veteran was fitted with a knee brace.  Right knee range of motion was from 5 degrees to 115 degrees.  

In August 2007, the Veteran underwent a VA examination to evaluate his knee disability.  He complained of constant, mild to moderate right knee pain.  He reported that his right knee disability affected his occupational functioning (he was a paramedic) in that he had difficulty standing, walking for more than 15 minutes, walking up and down stairs, and climbing and squatting.  

Objectively, right knee range of motion was from 0 degrees to 150 degrees.  There was mild to moderate pain from 140 to 150 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There were no obvious clinical signs of instability.  McMurray's test was positive; drawer sign was negative; there was mild to moderate tenderness on the medial and lateral aspects of the knee; and, there was no swelling or crepitus on palpation.

In a February 2008 VA treatment record, the Veteran complained of pain and instability in his right knee.  Objectively, there was ligament instability.

In July 2008, the Veteran underwent a VA examination to evaluate his knee disability.  He complained of constant, moderate to severe pain in the right knee.  Other complaints remained wholly unchanged from the previous examination.  

Objectively, extension of the right knee was limited to 20 degrees; flexion was limited to 80 degrees (with pain from 70 to 80 degrees).  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There was no instability.  McMurray's test was negative; there was moderate tenderness on the medial and anterior aspects of the knee; and, there was no crepitus on palpation.  Mild to moderate swelling was noted.

In December 2009, the Veteran underwent a VA examination to evaluate his knee disability.  The Veteran reported that he could no longer work as a paramedic because of the impairments caused by his right knee disability; accordingly, he now worked as a department manager at the local Wal-Mart.  He complained of constant, mild right knee pain.  

Objectively, extension of the right knee was limited to 40 degrees; flexion was limited to 60 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  The examiner noted that a recent VA treatment noted recorded range of motion as 5 to 100 degrees.  The examiner also noted that recent x-ray reports showed mild degenerative changes of the right knee.

In March 2010, the Veteran underwent a VA examination to evaluate his knee disability.  He complained of constant (sharp) pain, weakness, stiffness, swelling, instability, locking, fatigability, lack of endurance and giving way in the right knee in the right knee.  He had to reduce his hours at Wal-Mart and was now only working part-time.

Objectively, extension of the right knee was limited to 30 degrees; flexion was limited to 70 degrees.  70 degrees was the point at which range of motion was limited by pain, fatigue, weakness and lack of endurance.  There was noted instability.  

In July 2010, the Veteran underwent a VA examination to evaluate his knee disability.  He complained of constant pain, stiffness and giving way in the right knee in the right knee.  He worked part-time at Wal-Mart ordering supplies.

Objectively, extension of the right knee was limited to 35 degrees; flexion was limited to 80 degrees (with pain throughout).  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Drawer and McMurray signs were negative.  There was noted instability.  

In November 2010, the Veteran underwent a VA examination to evaluate his knee disability.  Subjective complaints remained wholly unchanged from previous accounts.

Objectively, extension of the right knee was limited to 35 degrees; flexion was limited to 80 degrees (with pain beginning at 70 degrees).  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Drawer and McMurray signs were negative.  There was no instability.  

A May 2011 VA treatment record reflected that the Veteran had mild swelling of the knee with mild tenderness to palpation over the right meniscus.  He had full extension and 120 degrees of flexion.

Analysis

Period prior to December 1, 2007 

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for the right knee disability for the period prior to December 1, 2007.  The criteria for a 20 percent rating would require extension limited to 15 degrees.  During this period in question, such impairment was not documented.  As dislocation of the semilunar cartilage, ankylosis or impairment of the tibia and fibula are not demonstrated, a higher rating under those diagnostic codes is not warranted either.  As the Veteran's limitation of flexion is not shown to be at a compensable level, a separate rating for limitation of flexion is not warranted.  Finally, the Board is aware that separate ratings for limitation of motion and instability may be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  However, given that instability of the right knee is not demonstrated during this period, a separate rating for such is not warranted.  For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the period prior to December 1, 2007.


Period from December 1, 2007 to December 22, 2009

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 30 percent for the right knee disability for the period from December 1, 2007 to December 22, 2009.  The criteria for a 40 percent rating would require extension limited to 30 degrees.  During this period in question, such impairment was not documented.  As ankylosis or impairment of the tibia and fibula are not demonstrated, a higher rating under those diagnostic codes is not warranted either.  As the Veteran's limitation of flexion is not shown to be at a compensable level, a separate rating for limitation of flexion is not warranted.  Finally, the Board is aware that separate ratings for limitation of motion and instability may be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  However, given that chronic instability of the right knee is not demonstrated during this period, a separate rating for such is not warranted.  While some slight post-surgical ligament instability was noted in February 2008, it was noted that he was hard to evaluate at this point post surgery.  It is not shown that the knee was unstable.  On subsequent examination, no instability was found.  For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the period prior from December 1, 2007 to December 22, 2009.    

Period beginning on December 23, 2009
 
Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 40 percent for the right knee disability for the period beginning on December 23, 2009.  The criteria for a 50 percent rating would require extension limited to 45 degrees.  During this period in question, such impairment was not documented.  As ankylosis is not demonstrated, a higher rating under this diagnostic code is not warranted either.  As the Veteran's limitation of flexion is not shown to be at a compensable level, a separate rating for limitation of flexion is not warranted.  Finally, the Board is aware that separate ratings for limitation of motion and instability may be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  However, given that instability of the right knee is not demonstrated prior to March 23, 2010 a separate rating for such is not warranted before that time.  Beginning March 23, 2010, the RO has assigned a separate 10 percent rating for instability of the right knee.  The Veteran has not appealed this decision.  For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for the period beginning on December 23, 2009.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the right knee disability under consideration.  Although the Veteran's complaints of right knee disability suggest interference with occupational functioning, it does not appear that his right knee symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his right knee disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating during the noted time periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period prior to December 1, 2007 (exclusive of the period from October 11, 2007 to November 30, 2007 when a temporary total evaluation was assigned for a period of convalescence) is denied.

An evaluation in excess of 30 percent for the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period from December 1, 2007 to December 22, 2009 is denied.

An evaluation in excess of 40 percent for the service-connected internal derangement of the right knee s/p arthroscopy with anterior cruciate repair and partial lateral meniscectomy for the period beginning on December 23, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


